Citation Nr: 1211280	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-15 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  The Veteran died in December 2005.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the case was remanded for additional development, to include determining whether the appellant is the surviving spouse of the Veteran.  An RO document dated in November 2011 found the appellant to be the Veteran's surviving spouse.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2005; the immediate cause of his death was atherosclerosis due to, or as a likely consequence of diabetes mellitus; hypertension, chronic renal failure, and tobacco use were identified as other significant conditions contributing to death but not resulting in the underlying cause.  

2.  Atherosclerosis, hypertension, and diabetes mellitus were not manifested during the Veteran's service or in the first year following his discharge from service, and are not shown to have otherwise been related to his service, to include as due to asbestos exposure therein.  

3.  During his lifetime the Veteran had not established service connection for any disability.  

4.  A service connected disability is not shown to have caused or contributed to cause the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete Hupp-mandated notice prior to the initial rating decision, a March 2010 letter provided her the essential notice prior to the readjudication of the claim.  A December 2011 supplemental statement of the case (SSOC) readjudicated the matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service and post-service treatment records have been secured.  The RO completed the development sought in the Board's remand, to include regarding the Veteran's exposure to asbestos in service and (in December 2011) a medical advisory opinion as to whether an asbestos-related disability caused/contributed to cause the Veteran's death.  As will be discussed in greater detail below, the December 2011 advisory opinion is adequate for rating purposes; it reflects familiarity with the entire record, and includes a detailed explanation of rationale.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


B. Factual Background

The Veteran died in December 2005.  His death certificate shows that the immediate cause of his death was atherosclerosis (a form of arteriosclerosis) due to, or as a likely consequence of diabetes mellitus.  Hypertension, chronic renal failure, and tobacco use were listed as significant conditions contributing to death but not resulting in the underlying cause of death.  During his lifetime he had not established service connection for atherosclerosis, diabetes mellitus, hypertension or renal failure (or any other disability).  

The appellant contends that the Veteran was exposed to asbestos in service, and that such exposure contributed to cause his death.  See May 2009 VA Form 9.  

The Veteran's service treatment records (STRs), including his October 1945 service separation physical examination report, are silent for complaints, findings, treatment, or diagnosis relating to atherosclerosis, hypertension, renal failure, or diabetes mellitus.  

A July 1992 Dr. R.A.R. letter notes a chest x-ray was reviewed for evidence of asbestosis.  It revealed small irregularly shaped opacities in the lateral lungs accompanied by left pleural thickening.  The chest x-ray changes were opined to be those often seen following asbestos exposure and are compatible with the diagnosis of asbestosis.  

January 1996 private treatment records include a personal history report wherein the Veteran reported he began smoking cigarettes in 1940 and had smoked approximately one pack of cigarettes for 55 years, per day.  A Dr. M.G. pulmonary function examination found pulmonary function test studies were consistent with a combined obstructive-restrictive disorder.  It was noted that restrictive disorders occur in conditions where there is an acute or chronic loss of functioning alveoli resulting from a parenchymal lung disease (e.g., asbestosis).  The impression was combined moderate obstructive and mild restrictive pulmonary deficit.  

A February 2004 Dr. J.B. letter noted the Veteran's service records documented his crewmember status aboard merchant vessels.  It was indicated the January 1996 pulmonary function examination was performed at his direction.  He opined that "the results of the physical examination, health history, sea service history, and the [pulmonary function] test results, in my opinion, lead to the diagnosis of disabling interstitial and pleural disease that is a direct result of shipboard exposure to asbestos fibers."  

May 2009 Dr. A.R. private treatment records include a letter wherein it was noted the Veteran had pleural plaques with calcifications, as noted on chest x-ray.  It was opined that it "is possible that asbestosis could have contributed to his death; however, he had multiple other medical problems."  It was further indicated that hypertension did contribute to his death, and it is a strong risk factor for both renal failure and vascular disease.  A subsequent Statement of Attending Physician report noted the Veteran's past medical history included: unstable angina; peripheral vascular disease; chronic obstructive pulmonary disease; hypertension; chronic renal insufficiency; diabetes mellitus; and asbestosis.  The diagnoses listed were coronary artery disease, peripheral vascular disease; and asbestosis.  

In December 2011 a VA consulting physician reviewed the Veteran's claims file, noted that there were no evidence-based scientific medical studies showing that asbestosis causes atherosclerosis, diabetes, hypertension or chronic renal failure, and opined that it was "less likely than not (less than 50 percent probability) [the Veteran's death was] incurred in or caused by the claimed in-service injury, event, or illness."  



C. Legal Criteria and Analysis

Initially, the Board notes that all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include cardiovascular disease and diabetes) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular disease and for diabetes).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations regarding development of such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1998); VA Adjudication Procedure Manual Rewrite M21-1MR (VA Manual), Part IV, Subpart ii, Chapter 2, Section C, effective from December 13, 2005.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or postservice occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to atherosclerosis, hypertension, renal failure, and/or diabetes mellitus.  Consequently, service connection for any disease listed as a primary or contributory cause of the Veteran's death on his death certificate on the basis that such disease became manifest in service and persisted is not warranted.  Furthermore, as there is no evidence that the Veteran's atherosclerosis, hypertension, renal failure or diabetes mellitus was manifested in the first year following the Veteran's discharge from active duty, service connection for such chronic diseases under the presumptive provisions of 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309 likewise is not warranted.  Finally, as the Veteran had not established service connection for any disability during his lifetime, service connection for the cause of his death on the basis that an already-service-connected disability contributed to cause his death also is not warranted.  See 38 C.F.R. § 3.312(c).

As is noted above, the appellant's theory of entitlement is essentially that during service the Veteran was exposed to asbestos, and that such exposure caused/contributed to cause his death.  Given the Veteran's service aboard a ship and his duties during service, VA has conceded that he was exposed to asbestos in service.  What remains necessary for the appellant to establish service connection for the cause of the Veteran's death under her theory of entitlement is evidence (a) that he had an asbestos related disease, and (b) that such disease caused or contributed to cause his death.  The appellant has submitted several medical statements in support of her claim.

Regarding the statements/reports from R.A.R., M.D., M.G., M.D., and Dr. J.B., these only serve to establish that the Veteran had a restrictive lung disease that may be consistent with asbestos-related disease.  They do not offer/include an opinion regarding a nexus between any such disease and the Veteran's death.  Conceding what they serve to establish (i.e., that the Veteran had an asbestos-related lung disease), they are not probative of the appellant's claim, because they do not show or tend to show that an asbestos-related disease caused or contributed to cause the Veteran's death.

Regarding the May 11, 2009 statement by Dr. A.R., "that asbestosis could have contributed to [the Veteran's] death", that statement is given in speculative terms, and has very limited probative value when considered with the other evidence in the record.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  This is particularly so in light of the fact that Dr. A.R. also points to the Veteran's multiple other medical problems as causes for his death, and in particular to hypertension, as a risk factor for renal failure and vascular disease.  Given the language used, the Board finds this opinion somewhat supportive of the appellant's claim, but less than persuasive.  A subsequent (May 22, 2009) statement lists clinical findings and diagnoses (including asbestosis) pertaining to the Veteran as noted in July 2005; it does not indicate that asbestosis caused or contributed to cause the Veteran's death, and is not probative of the appellant's claim.

The only medical evidence in the record that addresses the matter of a nexus between the Veteran's exposure to asbestos in service and his death, and expresses the opinion in unequivocal terms, is the December 2011 VA provider's opinion based on a review of the record.  The consulting provider noted that the acknowledged causes of the Veteran's death were atherosclerosis, diabetes mellitus, hypertension, and chronic renal disease (none of which were service-connected), and that there were no scientific studies that showed that asbestosis causes any such disease.  Because the medical opinion is by a provider who expressed familiarity with the record, because the provider explains the rationale for the opinion, citing to the absence of medical studies supporting the proposed theory of entitlement, and because the opinion is offered in unequivocal terms, the Board finds the opinion probative and persuasive regarding a nexus between the Veteran's asbestosis and his service.  

The Board does not question that the appellant is sincere in her belief that the Veteran's exposure to asbestos during service contributed to cause his death.  However, her assertions stating so are not competent evidence.  She is a layperson, and lacks the training to opine regarding whether a specific insidious disability was a factor in causing or accelerating the Veteran's death; whether exposure to asbestos in service (and current asbestos-related disease) caused or contributed to cause death is a complex medical question that is beyond the competence of a layperson to address.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that a service-connected disability caused or contributed to cause the Veteran's death.  See 38 C.F.R. § 3.312(c).  Accordingly, the reasonable doubt doctrine does not apply; the claim must be denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


